Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 51-72 are pending
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Election of Invention 
Applicants' election of the following species without traverse, (see pages 2-3 of Remarks filed on 01/18/2022), is acknowledged and entered:
A) Nonalcoholic steatohepatitis (NASH) treatment, as the single disclosed method; and 
B) Deuterium-enriched 5R pioglitazone enantiomer, i.e., (R)-5-(4-(2-(5-ethylpyridin-2-yl)ethoxy)benzyl)thiazolidine-2,4-dione-5-d (compound 1B, Figure 1), as the single disclosed compound representing a compound of Formula I (compound 1A, Figure 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: 1A) compound of Formula I; and 1B) Applicants’ elected compound.
A compound of Formula I reads on the Applicants’ elected compound, wherein: i) each of A1 - A4 = -CH2; ii) A5 = -CH3; iii) each of R1-R8 = H; and iv) Z = D. Please see Figure 1 above.
C) Obeticholic acid, as the single disclosed second therapeutic agent.

Priority
This application filed on 12/11/2019, is a CON of U.S. application No. 15/705,541, filed 09/15/2017 (ABN), which is a CON of PCT/US16/23007, filed on 03/18/2016, which claims benefit of U.S. provisional application No. 62/135,988, filed on 03/20/2015. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 57-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 57-72 depend from the rejected claim 51 and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
The  recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) in claim 51, is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 51 recites:
i) the broad recitation of “(compound developed by Galectin)”, and the claim also recites “GR-MD-02”, which is the narrower statements of the limitation; and
ii). the broad recitation of “(compound developed by Shire)”, and the claim also recites “SHP626”, which is the narrower statements of the limitation.
It is recommended that Applicants amend claim 51 to recite: i) “galactoarabino-rhamnogalacturonate”, for which the abbreviation “GR-MD-02” is used in the art; and ii) “volixibat”, for which the abbreviation “SHP626”, is used in the art.  Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 and 57-72 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnik (U.S. Pub. No. 20090082405, published 03/26/2009), in view of: i) ClinicalTrials.gov Identifier NCT00063232 (hereinafter, “NCT0006323”, published 06/24/2003); and ii) Dorkham et al (hereinafter, “Dorkham”, Vascular Health and Risk Management, 2007, 3(5), 721-731).
Independent claim 51 is directed to a method of treating nonalcoholic steatohepatitis (NASH) in a patient, comprising administering a therapeutically effective amount of:
a deuterium-enriched compound of Formula I (see Figure 1 above), having an optical purity of at least 70% enantiomeric excess; and 
a second therapeutic agent selected from the group consisting of the list disclosed therein.
Similar to method claim 51, Czarnik teaches deuterium-enriched pioglitazone and method of using therapeutically effective amount of deuterium-enriched pioglitazone alone or in combination with a second therapeutic agent, in order to treat a desired condition or disorder. Please see abstract, ¶s 0059, 0061, Tables 1-2 and reference claims 1-20). 
“The compounds of the present invention may have asymmetric centers. Compounds of the present invention containing an asymmetrically substituted atom may be isolated in optically active or racemic forms. It is well known in the art how to prepare optically active forms, such as by resolution of racemic forms or by synthesis from optically active starting materials. All processes used to prepare compounds of the present invention and intermediates made therein are considered to be part of the present invention. All tautomers of shown or described compounds are also considered to be part of the present invention” (emphasis added). Please see ¶ 0056.

Czarnik in particular, teaches pioglitazone deuterium-enriched compounds, wherein:
1) R1-R12 in the compound of instant claim 51, for each occurrence, is independently H or D (see Czarnik at ¶s 0022, 0061-0062, Tables 1-2, compounds 1-18). The deuterium-enriched compounds can have optical purity of at least 75% (see ¶ 0022); 
2) The H at R2 (position Z of a compound of claim 51, see Figure 1A above), is exchanged for a deuterium (see ¶s 0014, 0061, Table 1, compounds 3 and Table 2, compound 12). Compound 12 is Applicants’ elected compound (see Figure 1B above). The deuterium abundance at R2 is at least 30% (see ¶ 0022) and at least 100% (see ¶ 0024). An optically pure form would exhibit an enantiomeric excess of at least 100%; and
3) An embodiment of the invention presents a novel deuterium-enriched pioglitazone or a pharmaceutically acceptable salt thereof (see ¶ 0008 and reference claims 13 and 19-20). Pharmaceutically acceptable salts include, but not limited to a hydrochloride salt (see ¶ 0060).
The claimed deuterium abundance of at least 30% and enantiomeric excess of at least 70% overlaps or lies within the range disclosed by Czarnik because Czarnik teaches deuterium-enriched pioglitazone having  deuterium abundance of from at least 5% to at least 100% (see ¶ 0022), which can be isolated in optically active forms using procedures well known in the art (see ¶ 0056). An optically pure form would exhibit an enantiomeric excess of at least 100%.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05.  
In the instant case, because the claimed deuterium abundance of at least 30% and enantiomeric excess of at least 70% overlaps or lies within the range disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
 Czarnik teaches NASH and diabetes among the treatable conditions or disorders (see ¶ 0006 and reference claim 20). 
Czarnik teaches synergism among the beneficial effects of the combination. Synergy occurs when the effect of the combination is greater than the additive effect of individual components when administered alone. Please see ¶ 0059.
Although Czarnik teaches pioglitazone deuterium-enriched compound of instant claim 51 that can be used in combination with a second therapeutic agent, in order to treat NASH (see discussions above), Czarnik differs from claim 51 only insofar as Czarnik is not explicit in teaching, for example, metformin as a second therapeutic agent that can be used in the combination therapy of NASH.
However, the claimed invention would have been obvious over Czarnik because at the time the instant invention was filed:
1) Metformin was well known in the art as a therapy for NASH. For example, NCT0006323 teaches administering metformin to patients suffering from NASH, in order to treat NASH in the patients (see pages 1-7). NCT0006323 also teaches metformin as one of the commonly used medications for treatment of diabetes (see page 1).
2) Combination therapy of pioglitazone and metformin, has been known in the art, to exhibit greater therapeutic efficacy, when compared with metformin therapy. For example, Dorkham teaches, wherein a combination therapy of pioglitazone and metformin, resulted in greater therapeutic efficacy with regards diabetes treatment, when compared with metformin therapy (see abstract and page 723, 2nd ¶ on the left column). Similar to Czarnik and NCT0006323 (see discussions above), Dorkham teaches that pioglitazone is known for treatment of NASH and diabetes (see abstract and page 723, 4th ¶ on the right column).
At the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Czarnik with NCT0006323 and Dorkham in order to arrive at a method using, for example, a therapeutically effective amount of: i) optically pure deuterium-enriched 5R pioglitazone (e.g., compound 12 of Czarnik, i.e., Applicants’ elected compound, see discussions above); and ii) a second therapeutic agent (e.g., metformin of NCT0006323 and Dorkham, see discussions above), in order to treat NASH in a patient. The person skilled in the art would have considered combining optically pure deuterium-enriched 5R pioglitazone with a second therapeutic agent such as metformin, for the beneficial synergistic effect of a combination therapy. The artisan of the ordinary skill would have had a reasonable expectation that the combination therapy of deuterium-enriched 5R pioglitazone (e.g., compound 12 of Czarnik, i.e., Applicants’ elected compound, see discussions above) and a second therapeutic agent (e.g., metformin of NCT0006323 and Dorkham, see discussions above), would exhibit better therapeutic efficacy, when compared with pioglitazone therapy alone or metformin therapy.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 57 each of NCT0006323 (see page 2); and Dorkham (see abstract) discloses oral administration.
Regarding claims 58-72 Czarnik teaches compound 12 (Applicants’ elected compound, see discussions above), or a pharmaceutically acceptable slat thereof (e.g., HCl salt, see discussions above), wherein the deuterium abundance of at is at least 100% (see discussions above) and may be isolated in optically active forms using procedures well known in the art (see discussions above). An optically pure form would exhibit an enantiomeric excess of 100%. 
Since the recited optical purity and abundance of deuterium in claim 58-72 are art-recognized variables (see discussions above), the selection 5R pioglitazone enantiomer having specific optical purity and abundance of deuterium, would have been routinely determined and optimized in the pharmaceutical art.  
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05.  
In the instant case, because the claimed optical purity and abundance of deuterium in claim 58-72 overlaps or lies within the range disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,188,639
Claims 51 and 57-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent No. 10,188,639 (reference patent), in view of: i) Czarnik (U.S. Pub. No. 20090082405, published 03/26/2009); ii) NCT00063232 (published 06/24/2003); and iii) Dorkham (Vascular Health and Risk Management, 2007, 3(5), 721-731).
The corresponding teachings of Czarnik, NCT00063232 and Dorkham are discussed above, and are hereby incorporated into the instant rejection.
 Although the claims at issue are not identical, they are not patentably distinct from each other. The reference patent claims a methods of using the same compound of Formula I of the instant application, in order to treat a neurological disorder. 
The reference patent differs from the instant claims only insofar as the reference patent is not explicit in claiming a method of using the claimed compound of Formula I in combination with a second therapeutic agent such as metformin in order to treat NASH. However, a person of the ordinary skill in the art would have found it obvious to use the claimed compound of Formula I in combination with a second therapeutic agent such as metformin in order to treat NASH in view of Czarnik, NCT00063232 and Dorkham discussed above.

U.S. Patent No. 8,722,710
Claims 51 and 57-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. patent No. 8,722,710 (reference patent), in view of: i) Czarnik (U.S. Pub. No. 20090082405, published 03/26/2009); ii) NCT00063232 (published 06/24/2003); and iii) Dorkham (Vascular Health and Risk Management, 2007, 3(5), 721-731).
The corresponding teachings of Czarnik, NCT00063232 and Dorkham are discussed above, and are hereby incorporated into the instant rejection.
 Although the claims at issue are not identical, they are not patentably distinct from each other. The reference patent claims structurally analogous deuterium-enriched pioglitazone compounds.
The reference patent differs from the instant claims only insofar as the reference patent does not explicitly claim a method of using the claimed structurally analogous deuterium-enriched pioglitazone compounds in combination with a second therapeutic agent such as metformin in order to treat NASH. However, an artisan of the ordinary skill would have found it obvious to use the claimed structurally analogous deuterium-enriched pioglitazone compounds in combination with a second therapeutic agent such as metformin in order to treat NASH in view of Czarnik, NCT00063232 and Dorkham discussed above.

U.S. Patent No. 10,576,071
Claims 51 and 57-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-10 of U.S. patent No. 10,576,071 (reference patent), in view of: i) Czarnik (U.S. Pub. No. 20090082405, published 03/26/2009); ii) NCT00063232 (published 06/24/2003); and iii) Dorkham (Vascular Health and Risk Management, 2007, 3(5), 721-731).
The corresponding teachings of Czarnik, NCT00063232 and Dorkham are discussed above, and are hereby incorporated into the instant rejection.
 Although the claims at issue are not identical, they are not patentably distinct from each other. The reference patent claims a methods of using structurally analogous compound of Formula I, in order to treat diabetes mellitus type 2.
The reference patent differs from the instant claims only insofar as the reference patent does not explicitly claim a method of using the reference compound of Formula I in combination with a second therapeutic agent such as metformin in order to treat NASH. However, an artisan of the ordinary skill would have found it obvious to use the reference compound of Formula I in combination with a second therapeutic agent such as metformin in order to treat NASH in view of Czarnik, NCT00063232 and Dorkham discussed above.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629